DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/22/2020.
Claims 1-14 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 5/11/2021, and 9/15/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinland, et al. (“A survey of vision-based methods for action representation, segmentation and recognition,” Computer Vision and Image Understanding 115 (2011), pp. 224-241) (hereafter, “Weinland”).
With regard to claim 1 Weinland discloses a determining method comprising: acquiring first direction information, when a first captured image captured by an imaging device is acquired, by referring to a storage storing a plurality of pieces of direction information indicating a plurality of directions associating with respective shapes of a plurality of contours of an object according to a plurality of directions of the object, the first direction information associated with a shape of a contour that corresponds to a shape of a contour of the subject included in the acquired first captured image among the shapes of the contours (see Abstract, section 2.2 and Figs. 4a-4c); acquiring second direction information, when a second captured image newly captured by the imaging device is acquired, by referring to the storage to acquire second direction information associated with a shape of a contour that corresponds to a contour of the subject included in acquired second captured image among the shapes of contours (section 3.1, section 5.3.1 and 5.3.2 and Fig. 10); and performing determination about a movement of the subject based on a relationship between the acquired first direction information and second direction information, by a processor (section 5.3.1 and 5.3.2).
With regard to claims 4, 8, and 11, claims 4, 8, and 11 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 4, 8, and 11. Weinland discloses a device and a computer as shown in Figure 1 as a system, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weinland, et al. (“A survey of vision-based methods for action representation, segmentation and recognition,” Computer Vision and Image 115 (2011), pp. 224-241) (hereafter, “Weinland”) in combination with US 2002/0106135 to Iwane.
With regard to claim 2, Weinland teaches the determining method according to claim 1. However, Weinland does not expressly teach wherein the storage associates the direction information and text information, respectively, and the determining method further includes acquiring first text information corresponding to the first direction information and second text information corresponding to the second direction information from the storage, and generating text information indicating a movement of the subject based on the acquired first text information and second text information. 
Iwane teaches wherein the storage associates the direction information and text information, respectively, and the determining method further includes acquiring first text information corresponding to the first direction information and second text information corresponding to the second direction information from the storage, and generating text information indicating a movement of the subject based on the acquired first text information and second text information (paragraph [0172-0173], Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Weinland’s reference to have text information of Iwane’s reference. The suggestion/motivation for doing so would have been to retrieve text information as seen in Fig. 2 generating text for the subject and movement that outputs text information, as suggested by Iwane.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Iwane with Weinland to obtain the invention as specified in claim 2. 
With regard to claim 3, Weinland teaches outputting information of the subject and the text information indicating a movement of the subject in an associated manner  (see Fig. 1, Fig. 8, etc. where output is shown for results of recognition).
With regard to claims 5 and 12, claims 5 and 12 are rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claims 5 and 12, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claims 9-10, claims 9-10 are rejected same as claims 2-3 and the arguments similar to that presented above for claims 2-3 are equally applicable to claims 9-10, and all of the other limitations similar to claims 2-3 are not repeated herein, but incorporated by reference.
With regard to claims 6-7 and 13-14 Weinland in combination with Iwane discloses generating a superimposed image in which text information indicating a state of the one part of the subject is superimposed on at least one captured image out of the captured images, and displaying the superimposed image; wherein the generating the superimposed image includes generating a superimposed image by superimposing the text information at a position corresponding to the one part included in the one captured image (page 226, left column where 3D models of the human body with labeled body parts are used for direct recognition; section 4.3 where in speech recognition where data is available in form of text documents, etc.; claim 8 of Iwane, paragraph [0052], paragraphs [0067, 0082, 0170, 0172, and so on]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669